Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 8 and 18 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 depends on claim 7. Claim 7 recites the limitation “the first angle is different from the second angle”, and claim 8 further recites the limitation “a ratio of the first angle and the second angle is between 0.8 and 1.5”. However, when a ratio of the first angle and the second angle is 1, which is in the claimed range of 0.8 to 1.5, the first angle is equal to the second angle, which is in contradictory with claim 7. Claim 18 depends on claim 17 and recites the same limitation as claim 8. Claim 18 is rejected for the same reason above.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over Kwon (US 20160181346 A1) in view of Tseng (US 20120062447 A1).
Regarding claim 1, Kwon (e.g., Figs. 1-16) discloses a display device, comprising: 
a substrate (e.g., Figs. 1 and 4; base layer 106), comprising a bending area (bending area), and a first edge (edge of base layer 106 or edge E1); 
a driving structure layer (e.g., Figs. 1, 4, 9 and 14-15; TFT layer; [0045]), disposed on the substrate (base layer 106) and comprising a second edge (edge of TFT layer or edge E2) adjacent to the first edge (edge of base layer 106 or edge E1), wherein the driving structure layer comprises an insulating structure (e.g., Figs. 7-10 and 13-15; insulating structure), and the insulating structure comprises a plurality of recesses (e.g., Figs. 10 and 13-15; recesses), and the first edge of the substrate (edge E1) is outside the driving structure layer (TFT layer); and 
a touch layer (e.g., Figs. 1 and 4; touch layer 114; [0091]-[0092]), disposed on the driving structure layer (TFT layer) and comprising a third edge (edge of touch layer 114) adjacent to the second edge (edge E2), wherein a portion of the touch layer (touch layer 114) is disposed on the bending area of the substrate (e.g., Fig. 4 and [0092]; bending area of the base layer 106) and the second edge of the driving structure layer (edge E2) is outside the touch layer (touch layer 114); and
wherein the first edge (edge of base layer 106 or edge E1), the second edge (edge of TFT layer or edge E2) and the third edge (edge of touch layer 114) do not overlap each other, and the second edge (edge of TFT layer or edge E2) is disposed between the first edge (edge of base layer 106 or edge E1) and the third edge (edge of touch layer 114).

    PNG
    media_image1.png
    491
    1447
    media_image1.png
    Greyscale

Kwon also discloses wherein a minimum distance between an edge of a part of the plurality of recesses and the first edge is a first distance (e.g., Figs. 13A and 10 are reproduced for reference, a minimum distance corresponds to a distance L1), but does not discloses the first distance is greater than or equal to 10 um and less than or equal to 140 um. However, Tseng (Figs. 1-5) discloses a flexible display device similar to that disclosed by Kwon, comprising a bending region 114 having a plurality of recesses 140, wherein a minimum distance between an edge of a part of the plurality of recesses and a first edge of the bending region 114 is a first distance, the first distance is greater than or equal to 10 um and less than or equal to 140 um ([0052]). In addition, both Kwon and Tseng discloses the plurality of recesses may have different structures, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tseng to the curved display of Kwon. The recess structures would effectively distribute the bending force applied to the flexible display panel and prevent the cracks due to the bending of the flexible display panel. 

Regarding claim 2, Kwon in view of Tseng discloses the display device of claim 1, Kwon (e.g., Figs. 1-16) discloses wherein the part of the plurality of recesses (e.g., recesses as shown in Figs. 13-15) is disposed between the second edge (edge of TFT layer or edge E2) and the third edge (edge of touch layer 114).

Regarding claim 3, Kwon in view of Tseng discloses the display device of claim 1, Kwon (e.g., Figs. 1-16) discloses wherein at least a part of the plurality of recesses is (recesses as shown in Figs. 13-15) disposed on the bending area of the substrate (e.g., Figs. 13-16; bending area of the base layer 106).

Regarding claim 7, Kwon in view of Tseng discloses the display device of claim 1, Kwon (e.g., Figs. 1-16) discloses wherein the plurality of recesses comprises a first recess (e.g., Figs. 15; 2nd recess on right) and a second recess (e.g., Figs. 15; 1st recess on right), the first recess has a first angle defined by a first sidewall and a first bottom (e.g., Figs. 15; 2nd recess on right), the second recess has a second angle defined by a second sidewall and a second bottom (e.g., Figs. 15; 1st recess on right), and the first angle is different from the second angle (e.g., Figs. 15).

Regarding claim 8, Kwon in view of Tseng discloses the display device of claim 7, Kwon (e.g., Figs. 1-16) discloses wherein a ratio of the first angle and the second angle is between 0.8 and 1.5 (e.g., Figs. 15).

Regarding claim 9, Kwon in view of Tseng discloses the display device of claim 7, Kwon (e.g., Figs. 1-16) discloses wherein when the first angle (e.g., Figs. 15; 2nd recess on right has an angle of 90°) is larger than the second angle (e.g., Figs. 15; 1st recess on right has an angle smaller than 90°), a first width of the first recess (e.g., Figs. 15; 2nd recess on right has an width) is smaller than a second width of the second recess (e.g., Figs. 15; 1st recess on right has a width).

Regarding claim 10, Kwon in view of Tseng discloses the display device of claim 7, Kwon (e.g., Figs. 1-16) discloses wherein when the first angle is larger than the second angle  (e.g., Figs. 15; 2nd recess on right has an angle of 90°, 1st recess on right has an angle smaller than 90°), a first depth of the first recess (e.g., Figs. 15; 2nd recess on right has a depth) is larger than a second depth of the second recess (e.g., Figs. 15; 1st recess on right has a depth).

Regarding claim 11, Kwon (e.g., Figs. 1-16) discloses a display device, comprising: 
a substrate (e.g., Figs. 1 and 4; base layer 106), comprising a bending area (e.g., Figs. 1 and 4; base layer 106), and a first edge (edge of base layer 106 or edge E1); 
a driving structure layer (e.g., Figs. 1, 4, 9 and 14-15; TFT layer; [0045]), disposed on the substrate (base layer 106) and comprising a second edge (edge of TFT layer or edge E2) adjacent to the first edge (edge of base layer 106 or edge E1), wherein the driving structure layer comprises a crack stopper (e.g., Figs. 10 and 13-15; recesses act as a crack stopper), and the first edge of the substrate (edge E1) is outside the driving structure layer (TFT layer); and 
a touch layer (e.g., Figs. 1 and 4; touch layer 114; [0091]-[0092]), disposed on the driving structure layer (TFT layer) and comprising a third edge (edge of touch layer 114) adjacent to the second edge (edge E2), wherein a portion of the touch layer (touch layer 114) is disposed on the bending area of the substrate (e.g., Fig. 4 and [0092]; bending area of the base layer 106) and the second edge of the driving structure layer (edge E2) is outside the touch layer (touch layer 114), 
wherein the first edge (edge of base layer 106 or edge E1), the second edge (edge of TFT layer or edge E2) and the third edge (edge of touch layer 114) do not overlap each other, and the second edge (edge of TFT layer or edge E2) is disposed between the first edge (edge of base layer 106 or edge E1) and the third edge (edge of touch layer 114).

    PNG
    media_image1.png
    491
    1447
    media_image1.png
    Greyscale

Kwon also discloses wherein a minimum distance between an edge of the plurality of recesses or the crack stopper and the first edge is a first distance (e.g., Figs. 13A and 10 are reproduced for reference, a minimum distance corresponds to a distance L1), but does not discloses the first distance is greater than or equal to 10 um and less than or equal to 140 um. However, Tseng (Figs. 1-5) discloses a flexible display device similar to that disclosed by Kwon, comprising a bending region 114 having a plurality of recesses 140, wherein a minimum distance between an edge of a part of the plurality of recesses and a first edge of the bending region 114 is a first distance, the first distance is greater than or equal to 10 um and less than or equal to 140 um ([0052]). In addition, both Kwon and Tseng discloses the plurality of recesses may have different structures, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tseng to the curved display of Kwon. The recess structures would effectively distribute the bending force applied to the flexible display panel and prevent the cracks due to the bending of the flexible display panel. 

Regarding claim 12, Kwon in view of Tseng discloses the display device of claim 11, Kwon (e.g., Figs. 1-16) discloses wherein at least a part of the crack stopper (e.g., recesses as shown in Figs. 13-15) is disposed between the second edge (edge of TFT layer or edge E2) and the third edge (edge of touch layer 114). 

Regarding claim 13, Kwon in view of Tseng discloses the display device of claim 11, wherein at least a part of the crack stopper (recesses as shown in Figs. 13-15) is disposed on the bending area of the substrate (e.g., Figs. 13-16; bending area of the base layer 106).

Regarding claim 17, Kwon in view of Tseng discloses the display device of claim 11, wherein the crack stopper comprises a plurality of recesses (e.g., recesses as shown in Figs. 13-15), the plurality of recesses comprises a first recess (e.g., Figs. 15; 2nd recess on right) and a second recess (e.g., Figs. 15; 1st recess on right), the first recess has a first angle defined by a first sidewall and a first bottom (e.g., Figs. 15; 2nd recess on right), the second recess has a second angle defined by a second sidewall and a second bottom (e.g., Figs. 15; 1st recess on right), and the first angle is different from the second angle (e.g., Figs. 15).

Regarding claim 18, Kwon in view of Tseng discloses the display device of claim 17, wherein a ratio of the first angle and the second angle is between 0.8 and 1.5 (e.g., Figs. 15).

Regarding claim 19, Kwon in view of Tseng discloses the display device of claim 17, wherein when the first angle (e.g., Figs. 15; 2nd recess on right has an angle of 90°) is larger than the second angle (e.g., Figs. 15; 1st recess on right has an angle smaller than 90°), a first width of the first recess (e.g., Figs. 15; 2nd recess on right has an width) is smaller than a second width of the second recess (e.g., Figs. 15; 1st recess on right has a width).

Regarding claim 20, Kwon in view of Tseng discloses the display device of claim 17, wherein when the first angle is larger than the second angle (e.g., Figs. 15; 2nd recess on right has an angle of 90°, 1st recess on right has an angle smaller than 90°), a first depth of the first recess is larger than a second depth of the second recess (e.g., Figs. 15; 2nd recess on right has a depth) is larger than a second depth of the second recess (e.g., Figs. 15; 1st recess on right has a depth).

6.	Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as unpatentable over Kwon (US 20160181346 A1) in view of Tseng (US 20120062447 A1) and further in view of Han (US 20130148312 A1).
Regarding claim 4, Kwon in view of Tseng discloses the display device of claim 1, Kwon discloses wherein the plurality of recesses comprises a first recess and a second recess (recesses as shown in Figs. 13-15), the first recess is extending along a first direction, the second recess is extending along a second direction, and the first direction is different from the second direction (e.g., Fig. 13-15; first recess and second recess). Since the plurality of recesses are arranged at the bending portion, when the display is bent, each recess extends along a different direction. The examiner further cites Han as a reference, Han (Figs. 1-9) discloses a curved display, wherein the plurality of recesses comprises a first recess and a second recess, the first recess is extending along a first direction, the second recess is extending along a second direction, and the first direction is different from the second direction (e.g., Figs. 3 and 7-9, each recess extends along a different direction). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Han to the curved display of Kwon in view of Tseng. The recess structures would help to suppress the cracks due to bending of curved display substrates.

Regarding claim 5, Kwon in view of Tseng in view of Han discloses the display device of claim 4, Han (e.g., Fig. 9) further discloses wherein the first recess has a first depth ([0064]; depth D3a), the second recess has a second depth ([0064]; depth D3b), and the first depth is different from the second depth ([0064]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Han to the curved display of Kwon in view of Tseng. The recess structures would help to suppress the cracks due to bending of curved display substrates.

Regarding claim 6, Kwon in view of Tseng in view of Han discloses the display device of claim 5, Han (e.g., Fig. 7) further discloses wherein a minimum width of the first recess is a first width ([0060]; width W3a), a minimum width of the second recess is a second width ([0060]; width W3b), and the first width is different from the second width ([0060]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Han to the curved display of Kwon in view of Tseng. The recess structures would help to suppress the cracks due to bending of curved display substrates.

Regarding claim 14, Kwon in view of Tseng discloses the display device of claim 11, Kwon discloses wherein the crack stopper comprises a plurality of recesses, the plurality of recesses comprises a first recess and a second recess (recesses as shown in Figs. 13-15), the first recess is extending along a first direction, the second recess is extending along a second direction, and the first direction is different from the second direction (e.g., Fig. 13-15; first recess and second recess). Since the plurality of recesses are arranged at the bending portion, when the display is bent, each recess extends along a different direction. The examiner further cites Han as a reference, Han (Figs. 1-9) discloses a curved display, wherein the crack stopper comprises a plurality of recesses, the plurality of recesses comprises a first recess and a second recess, the first recess is extending along a first direction, the second recess is extending along a second direction, and the first direction is different from the second direction (e.g., Figs. 3 and 7-9, each recess extends along a different direction). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Han to the curved display of Kwon in view of Tseng. The recess structures would help to suppress the cracks due to bending of curved display substrates.

Regarding claim 15, Kwon in view of Tseng in view of Han discloses the display device of claim 14, wherein the first recess has a first depth ([0064]; depth D3a), the second recess has a second depth ([0064]; depth D3b), and the first depth is different from the second depth ([0064]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Han to the curved display of Kwon in view of Tseng. The recess structures would help to suppress the cracks due to bending of curved display substrates.

Regarding claim 16, Kwon in view of Tseng in view of Han discloses the display device of claim 14, wherein a minimum width of the first recess is a first width ([0060]; width W3a), a minimum width of the second recess is a second width ([0060]; width W3b), and the first width is different from the second width ([0060]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Han to the curved display of Kwon in view of Tseng. The recess structures would help to suppress the cracks due to bending of curved display substrates.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691